DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
MPEP 201.06 states “A later application for an independent or distinct invention, carved out of a nonprovisional application (including a nonprovisional application resulting from an international application or international design application), an international application designating the United States, or an international design application designating the United States and disclosing and claiming only subject matter disclosed in the earlier or parent application, is known as a divisional application. The divisional application should set forth at least the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application. A continuation-in-part application should not be designated as a divisional application. The Court of Appeals for the Federal Circuit has concluded that the protection of the third sentence of 35 U.S.C. 121 (see MPEP § 804.01) does not extend to continuation-in-part applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). Thus, the disclosure presented in a divisional application must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.” (Emphasis added by Examiner).
This application repeats a substantial portion of prior Application No. 15/830,099, filed 12/04/2017, and, similar to its parent Application 17/457,983, adds disclosure not presented in the prior application, specifically subject matter detailed in later-filed provisional applications 63/257,145, Filing Date 10/19/2021; 63/257,603, Filing Date 10/20/2021; and 63/271,123, Filing Date 10/20/2021. The subject matter of the later filed provisional Applications is found in at least paragraphs [0008]-[0011]; [0028]-[0031]; [0048]-[0060]; [0121]-[0137] and newly introduced figures 15-27 of the current disclosure. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 15/830,099, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Newly presented claims 1, 8 and 13 recite, inter alia, “receiving at the verifier server a session request from a decentralized application;” and “establishing a session responsive to the session request”. At least this subject matter is not found in the prior-filed Application. Therefore, in view of the newly submitted subject matter, the divisional claim from prior filed Application No. 15/830,099 is improper and no benefit of its earlier filing date should be granted for the current Application.


Listing of claims:

Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention was not reasonably found in the prior art. With respect to independent claims 1, 8 and 13, the closest reference in the prior art, Zorzano Blasco (US 2021/024759 A1) teaches a method for implementing zero-knowledge private key management for decentralized applications on a server device comprising server software, referred to as a verifier server;  a method for implementing zero-knowledge private key management for decentralized applications on a server device comprising server software, referred to as a verifier server; and a method for implementing zero-knowledge private key management for decentralized applications on a server device comprising server software, referred to as a verifier server (Method and system for implementing a currency guaranteed by an investment vehicle) comprising:  
receiving at the verifier server an encrypted private key and user identification information from a client application;  (see Fig. 29, "After obtaining private key 1518 encrypted with a password 1519 known only to client 1640 and not stored on any of the systems, client side can send public key 1518 and private key 1518, encrypted, 2908 to the server system 1800. Generally, both data are stored in client account 1642 in order to be used later in various operations related to the security process for that client 1640. In this type of zero-knowledge implementation, client 1640 is solely responsible for custody of the password 1519 that protects his or her private key 1518", paragraphs [0372]-[0377]); storing the encrypted private key on the verifier server;  (see generally, both data are stored in client account 1642 in order to be used later, paragraphs [0377] and [0378]); 
receiving at the verifier server a session request from a decentralized application; (see Fig. 15, users 1520 "establish secure connections 1511 to central server network 1501", paragraph [0089]; external interface 1705 can receive a request for the establishment of secure connection 2902 over 1511 through a public network between user system 1514 belonging to a client and the central server network 1501, paragraph [0137]); 
establishing a session responsive to the session request;  (see "when there is a client 1642 account with expected identifier 1521, (external interface 1705) can send user system 1514 a confirmation of establishment of the session, paragraph [0141]); 
transmitting a response to the session request to the decentralized application, the response comprising session information;  (see Fig. 32, "External interface 1705 can also send user system a random single-use value such as a nonce 3205, normally generated by the implementation of client manager unit 1750 in relevant server system 1800, which serves as a challenge for the authentication process and makes it difficult to replay attacks", paragraph [0141]); 
receiving at the verifier server a session approval from the client application at the verifier server (see server receives the nonce encryption with client1640 private key 1518, paragraph [0407]); 
updating the session with the information comprised by the session approval;  (see in the case of a match, the server system 1800 generally determines that the correct authentication of client 1640 has occurred and proceeds to log in between the user system 1514 and the server system 1800 with an associated timeout 3217, paragraph [0407]. Examiner notes that the session is updated with a timeout.). 


The cited prior art, however, does not teach or suggest, alone or in combination: after establishing a session following communications received from both a client application and a decentralized application, receiving at the verifier server a session approval from the client application at the verifier server, the session approval comprising a public key and a blockchain network selection; updating the session with the information comprised by the session approval; and transmitting the public key and the blockchain network selection to the decentralized application, as required by independent claims 1, 8 and 13. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim, specifically the details of updating the established session with a received session approval comprising a public key and a blockchain network selection from the client application, followed by the transmission of these two data elements comprised by the session approval (public key and blockchain network selection) to the decentralized application, when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Blom et al. (US 2007/0086591 A1) disclose method and apparatus for establishing a security association, including an authentication vector consisting of a random number RAND, an expected response XRES, a cipher key CK, an integrity key IK and an authentication token.
Bonnell (US 2018/0083771 A1) discloses system for implementing digital trust architecture to provide trust to users, has data access component for revoking access to sensitive data, and block chain component for receiving records from user and adding records to block chain, including making a public key and digital certificate available for read only access in a public directory formed by a distributed ledger.
Chen (CN 10,860,0182 A) discloses method for managing block chaining key, involves transmitting encrypted node private key cryptogram or decrypted node private key plaintext to block chaining node through communication channel, including establishing a communication channel, wherein the communication channel is encrypted and transmitting an encrypted node private key cryptogram.
Qiu (US 2019/0036682 A1) discloses secure communications in a blockchain network, including performing blockchain transactions over an established communication session, which may be an encrypted communication session.
Howald et al. (US 2019/0080331 A1) disclose system and method for authentication with out-of-band user interaction, including establishing an authenticated, encrypted communication channel between two parties using an out-of-band user interaction.
Crowley et al. (US 2019/0379534 A1) disclose method, apparatus, and computer program product for encryption key management within a group-based communication system, including zero-knowledge encryption, which means a service provider knows nothing about the data an entity stores on the service provider servers or repositories.
Nix (US 2020/0280436 A1) discloses public key exchange with authenticated ECDHE and security against quantum computers, including selecting a network and then a server identity and server static public key from a table.
Narayanaswami et al. (US 2021/0281395 A1) disclose storage and communication environment for  cryptographic tags, including establishing a session key for encryption and hashing with the blockchain.
Petri et al. (US 2021/0288944 A1) disclose methods and apparatus for encrypted communication, including establishing an encrypted communication channel and a device transmitting its private encryption key.
Malin et al. (US 2021/0365544 A1) disclose systems and methods for leveraging internet identity for digital credentialing, including  receiving, via an application executing on a computing device local to the user, a selection of an identity network from plurality of identity networks, and a selection of the credential service provider; communicating with the selected identity network to validate the user's identity and receiving a public-key for the user; transmitting, to the credential service provider, the user's public-key with a request for issuance of the digital credential; receiving, from the credential service provider in response to the request, the issued digital credential for the user; and transmitting, to the selected identity network, the issued digital credential for association with the user's identity.
Uhr et al. (US 2021/0006410 A1) disclose method for providing virtual asset service based on decentralized identifier and virtual asset service providing server using them, including acquiring a sender's public key and the sender's virtual asset address from the blockchain network by referring to the sender's DID.
Kadinsky et al. (WO 2021127575 A1) disclose secure mobile initiated authentication, including establishing a secure channel (or session) between an application, like an authentication application or other native application (e.g., of a party reliant on user authentication techniques described herein) executing on that central processing unit and the trusted execution environment and protecting user credentials with zero knowledge techniques..
Dietrich (WO 2021198017 A1) discloses personalized, server-specific authentication mechanism, including establishing multiple encrypted communication channels and encrypting a nonce with a private key.
Ceravolo et al. (US 2022/0109573 A1) disclose zkmfa: zero-knowledge based multi-factor authentication system, including Zero-Knowledge Session Management. 
Non-patent Literature
Kfoury et al (NPL 2018, listed in PTO-892 as reference "U") disclose Distributed Public Key Infrastructure and PSK Exchange Based on Blockchain Technology, including a Distributed Public Key-store to store and distribute the DPK devices public key by using the Ethereum Blockchain technology.
Cha et al (NPL 2020, listed in PTO-892 as reference "V") disclose Blockchain Based Sensitive Data Management by Using Key Escrow Encryption System From the Perspective of Supply Chain, including using a blockchain to provide the same role as TTP in a TTP-free environment.
Szalachowski (NPL 2021, listed in PTO-892 as reference "W") disclose Password-Authenticated Decentralized Identities, including a framework providing password-authenticated decentralized identities with global and human-meaningful names.
Pathak et al (NPL 2021, listed in PTO-892 as reference "X") disclose Secure Authentication using Zero Knowledge Proof, including a ZKP based authentication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685